Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 and 5-22 are currently pending.  Claims 20-22 are newly presented.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 17, 2022, with respect to the rejections of Claims 1-2 and 5-22 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the present invention is patent eligible because it is not directed towards the abstract idea of organizing human activities, specifically because it is not properly analogized to In re Meyer, e.g. see pgs. 15-19 of Remarks – Examiner disagrees.
Examiner asserts that the present claims are properly characterized as an example of managing personal behavior because one such example of managing personal behavior includes “a mental process that a neurologist should follow when testing a patient for nervous system malfunction,” e.g. see MPEP 2106.04(a)(2)(II)(C).  Similar to a neurologist following instructions to diagnose a medical condition, the present invention provides instructions (i.e. the steps relating to the classification of events and the determination of the adherence of the patient to the insulin medicament dosage regimen) that are capable of being performed by a human user manually, wherein the instructions are directed towards monitoring a personal behavior (i.e. adherence to an insulin regimen), wherein the results of the aforementioned operations are subsequently presented to a user, and wherein the intended use of the present invention is “for assisting patients and health care practitioners in identifying periodic nonadherence,” e.g. see pg. 5, lines 9-13 of the present Specification.  Hence, the present invention is properly characterized as being directed towards the abstract idea of organizing human activities, specifically managing personal behavior.
Applicants further allege that the present invention is patent eligible because it is properly analogized to McRO and Example 37 of the Subject Matter Eligibility Guidelines, e.g. see pgs. 19-24 of Remarks – Examiner disagrees.
Examiner firstly notes that the present invention is not rejected under 35 U.S.C. 101 only because it recites generic hardware limitations.  As Applicants note with regards to McRO, an invention may nonetheless be found to be statutory despite generic physical hardware elements.  Rather, as stated below, the present invention is found to not integrate the abstract idea into a practical application because the additional elements amount to mere instructions to apply an exception, generally link the abstract idea to a particular technological environment or field of use, and/or add insignificant extra-solution activity to the abstract idea.  Furthermore, Examiner notes that the improvements identified in McRO were specifically directed towards improving computer animation through the use of specific rules that allowed computers to produce accurate and realistic lip synchronization and facial expressions in animated characters that previously could only be produced by human animators – that is, the invention of McRO was directed towards improvements in computer animation rather than an abstract idea.  In contrast, the present invention, at most, is directed towards improvements in regimen adherence, e.g. see lines 9-13 of pg. 5 of the present Specification, which is an improvement to the abstract idea of organizing human activities.
Regarding the invention of Example 37, the invention of Claim 1 of Example 37 specifically recites “automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use,” wherein the Background section explicitly states that “traditional software does not automatically organize icons so that the most used icons are located near the ‘start’ or ‘home’ icon, where they can be easily accessed.”  That is, Claim 1 of Example 37 specifically solves the problem of conventional software not enabling the automatic organization of icons close to the ‘start’ or ‘home’ icon, wherein the invention explicitly claims moving icons closest to the ‘start’ icon based on a determined amount of use.  In contrast, even when analyzing the presently amended Claims, the present Claims recite “adjusting the first presentation of the respective representation of adherence on the user interface to a second presentation,” “receiving at least one modification of the second presentation…from the user interface during display of the second presentation,” and “dynamically modifying the second presentation…based on the at least one modification during display of the second presentation.”  Contrary to Applicant’s arguments regarding the particular graphical representations (e.g. a spiral graph, a calendar showing days of the week, particular meal events, etc.), there is no specific recitation of any of the aforementioned graphical representations in the actual claim language.  Rather, the present claim language merely recites adjusting, in some unspecified manner, the presentation of “representation of adherence” data, receiving some unspecified modification to the adjusted displayed data, and then “dynamically” modifying the display in accordance with the received modification.  That is, the present claim language does not, for example, require the construction of, modification of, and updating of the types of displays shown in Figs. 7-11 of the present Drawings, but instead broadly claims some type of display representative of adherence being modified and updated in some manner.  Therefore, the present claim language is eminently distinguished from the improved user interface recited in Example 37, and hence is not properly interpreted as integrating the abstract idea into a practical application in a similar fashion to Example 37.
For the aforementioned reasons, Claims 1-2 and 5-22 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-2 and 5-22 are within the four statutory categories.  Claims 1-2, 5-14, 16-17, and 20-22 are drawn to an apparatus for monitoring patient insulin regimen adherence, which is within the four statutory categories (i.e. machine).  Claims 15 and 18-19 are drawn to a method for monitoring patient insulin regimen adherence which is within the four statutory categories (i.e. process).

Prong 1 of Step 2A:
Claim 1 recites the following:  A device for monitoring adherence to a prescribed insulin medicament dosage regimen for a subject over time, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method of: 
pairing the device with at least one insulin administration device and at least one glucose sensor, and periodically retrieving, via at least one data connection between the device and the at least one insulin administration device and at least one glucose sensor, records comprising a first data set, the first data set comprising a plurality of metabolic events the subject engaged in, wherein each respective metabolic event in the plurality of metabolic events comprises (i) a timestamped glucose measurement associated with the respective metabolic event comprising a timestamp of a measured clock time of the at least one glucose sensor at a time of measurement, the metabolic event further comprising at least one insulin medicament record from the at least one insulin administration device, and (ii) a first classification that is one of insulin regimen adherent and insulin regimen nonadherent; 
obtaining a second data set comprising a plurality of autonomous glucose measurements of the subject and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a timestamp representing when the respective measurement was made; 
obtaining a third data set from one or more insulin pens used by the subject to apply the insulin medicament dosage regimen, the third data set comprises a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprising: Application. No. 16/309,488 3 
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens; and 
(ii) a corresponding electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event; 
identifying the plurality of metabolic events using the plurality of autonomous glucose measurements of the subject and the respective timestamps in the second data set; 
applying a first characterization to each respective metabolic event in the plurality of metabolic events, wherein the first characterization is one of insulin regimen adherent and insulin regimen nonadherent; 
wherein: 
(i) a respective metabolic event is deemed basal regimen adherent when the second data set includes one or more medicament records that establish, on a temporal and quantitative basis, adherence with the insulin medicament dosage regimen during the respective metabolic event, and a respective metabolic event is deemed insulin regimen nonadherent when the second data set fails to include one or more medicament records that establish, on a temporal and quantitative basis, adherence with the insulin medicament dosage regimen, 
or wherein: 
(ii) the plurality of metabolic events are meal events, a respective meal event is deemed insulin regimen adherent when one or more medicament records in the plurality of medicament records indicates in the third data set, on a temporal basis, a quantitative basis, adherence with the insulin medicament dosage regimen during the respective meal, and a respective meal is deemed insulin regimen nonadherent when the plurality of medicament records in the third data set fails to indicate adherence, on a temporal basis, and a quantitative basis with the insulin medicament dosage regimen during the respective meal; Application. No. 16/309,488 4 
classifying each respective metabolic event in the plurality of metabolic events, using a second classification, based upon the timestamp of the respective metabolic event, wherein the second classification is characterized by a temporal periodicity and includes a plurality of periodic elements; 
binning each respective metabolic event in the plurality of metabolic events on the basis of the second classification thereby obtaining a plurality of subsets of the plurality of metabolic events, wherein each respective subset of the plurality of metabolic events in the plurality of subsets is for a different periodic element in the plurality of periodic elements; 
determining, for each respective subset in the plurality of subsets, a respective representation of adherence to the prescribed insulin medicament dosage regimen, the respective representation of adherence collectively based upon the first classification of metabolic events in the respective subset, thereby monitoring adherence to the prescribed insulin medicament dosage regimen for the subject over time; and 
providing a first presentation of the respective representation of adherence on a user interface, adjusting the first presentation of the respective representation of adherence on the user interface to a second presentation providing a portion of the respective representation of adherence, receiving at least one modification of the second presentation of the respective representation of adherence from the user interface during display of the second presentation, dynamically modifying the second presentation of the respective representation of adherence based on the at least one modification during display of the second presentation, and updating the first presentation based on the at least one modification.
The limitations directed towards the classification of events and the determination of the adherence to the insulin medicament dosage regimen, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activities because they recite managing personal behavior, for example a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case the steps of classifying and binning the received data as adherent or non-adherent are properly analogized to the mental process a physician would perform in diagnosing a patient), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract ideas are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 15 is that Claim 1 recites a device, whereas Claim 15 recites a method.
Dependent Claims 2, 5-14, and 16-22 include other limitations, for example Claims 2 and 5-6 recite specific time periods, Claims 7-10 recite a particular manner of displaying the communicated data, Claim 11 recites displaying the representations of adherence, Claim 12 recites performing the aforementioned functions on a mobile device, and Claims 13-14 recite obtaining and processing glucose data from a glucose sensor, Claims 16-19 further define the medicament regimen and the metabolic event and the period of time, and Claims 21-22 further define the data to be displayed, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 15.

Prong 2 of Step 2A
Furthermore, Claims 1-2 and 5-22 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor, a memory, and any generic insulin device and any generic glucose sensor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 19-23 of the present Specification disclosing that the various components of the present invention may be embodied as, for example, known medical devices, a smart phone, laptop, tablet computer, desktop computer, or other form of electronic device, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the events comprising certain types of metabolic events and insulin regimens and classifying the events as adherent or nonadherent to an insulin regimen amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining the event data, which amounts to mere data gathering, the recitation of pairing the devices in order to transmit data between the devices, which amounts to selecting a particular data source (e.g. the device, the insulin administration device, the glucose sensor) or type of data (e.g. insulin or glucose data) to be manipulated, and/or the recitation of providing the representation of adherence, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2, 5-14, and 16-22 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the mobile device recited by dependent Claim 12, and the electronic records system recited by dependent Claim 20), generally linking the abstract idea to a particular technological environment or field of use (e.g. the processing of glucose data recited by dependent Claims 13-14, and the specific types of data recited by Claims 16-19), and/or mere adding insignificant extra-solution activity to the abstract idea (e.g. the displaying of the representation on a display as recited by dependent Claim 11 comprises an insignificant application), and hence also do not integrate the aforementioned abstract idea recited in Claims 1 and 15 into a practical application.

Step 2B
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 19-23 of the present Specification discloses that that the additional elements (i.e. the memory and processor, and any other potential structural limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtaining event data, displaying the results of an analysis of the event data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives event data, and transmits the data between devices over a network, for example the Internet, e.g. see pgs. 19-20 of the present Specification;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of adherence data on a database and/or electronic memory such that it is periodically retrieved as the first data set;
Dependent Claims 2, 5-14, and 16-22 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements (e.g. the mobile device recited in dependent Claim 12) performing generic functions (e.g. the display configured to display the representation recited in dependent Claim 11), and/or do not recite any additional elements not already recited in independent Claims 1 and 15, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-2 and 5-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686